MAY, Judge
(concurring in the result):
I concur in the result here. I differ, however, with my brothers regarding the admissibility of the government’s urinalysis evidence in this case.
I believe that, where the government’s evidence of drug use is solely dependent upon the scientific analysis of urine samples, the entire process of accounting safeguards directed by OPNAV Instruction 5350.4 must be strictly complied with by all those involved in the collection and testing stages. The directive contains clear and easily complied with procedures. Shoddy and inadequate collection procedures are not acceptable in my view, for such evidence ultimately intended for introduction at a criminal trial. I find inexcusable the lack of knowledge of required procedures exhibited by the petty officers assigned to the collection effort in this case. The stakes are too high for the service member charged with drug use when the only government evidence is an analysis report from a laboratory ranged against an accused’s naked assertion that he or she is not a user of drugs. If the government cannot comply strictly with its own comprehensive and necessary procedures, then its “evidence” should be forfeited. Therefore, in my view, the subject evidence in this case should not have been admitted.